Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated June 29, 2021, claims 1-20
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.

Information Disclosure

The IDS filed June 29, 2021 has been considered.

 
Drawings

The drawings filed June 29, 2021 have been approved.


Allowable   Subject   Matter

Claims 1-20 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, a bit line, electrically coupled to the SOT layer; a first source line, electrically coupled to a source of the transistor; and a second source line, electrically coupled to the selector, wherein the transistor is configured to control a write signal flowing between the bit line and the second source line, and control a read signal flowing between the bit line and the first source line.
-with respect to claim 11, a magnetic tunnel junction (MTJ) structure, formed on the selector and electrically coupled to a drain of the transistor; and a spin orbit torque (SOT) layer, formed between the selector and the MTJ structure , wherein the SOT layer has a sidewall aligned with a sidewall of the selector, wherein the transistor is configured to control a write signal traveling across the SOT layer and the selector, and control a read signal traveling across the SOT layer and the MTJ structure.
-with respect to claim 17, a plurality of bit lines respectively electrically coupled to a plurality of SOT layers of the plurality of memory cells; a plurality of word lines respectively electrically coupled to a plurality of gates of the plurality of transistors; and a plurality of source lines respectively electrically coupled to a plurality of sources of the plurality of transistors and a plurality of selectors of the plurality of memory cells, wherein one of the plurality of transistors is configured to control a write signal and a read signal of a corresponding memory cell.
Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        August 29, 2022